DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because parent claim 10 may constitute a signal per se and accordingly would not fall into one of the categories of patent eligible subject matter. More specifically, line 1 of claim 10 recites in part “One or more computer-readable media” but is not limited to a non-transitory embodiment of such a media and accordingly could be encompassed by a transitory signal. See, for example, MPEP 2106.03 regarding transitory forms of signal transmission. In the instant application, the claim could be drawn to a computer-readable media that is a carrier wave or signal that performs acts such as further recited in line 3 of the claim as well as the other recited steps and features.
The examiner recommends amending claim 10 to recite instead --One or more non-transitory computer-readable media-- such that it is clear that the media is not embodied by, e.g. transitory signals. Such a recitation would obviate the present rejection of claim 10 as well as claims 11-15 which inherit rejections under 35 U.S.C. 101 due to being dependent upon parent claim 10 which is rejected for the reasons noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Lines 5-6 of the claim recite in part “a generally fixed-rate of gas consumption” but it is unclear how a gas consumption rate can be “generally” fixed rate because a fixed rate implies a static/constant rate that is a single value but “generally” implies that this value is not always a single, fixed value. Although Applicant’s as-filed specification ¶ 120 indicates that an example of a generally fixed-rate gas consumption appliance is a hot water tank, it is still unclear why or how such a hot water tank either is or is not considered to have a fixed rate of gas consumption and therefore it is unclear how such a rate could “generally” be fixed-rate.
For the purpose of expedient examination, unless there is a disclosure that a given appliance has a variable rate of gas consumption, a general appliance is considered to be an appliance with a “generally fixed-rate of gas consumption” because there does not appear to be a special requirement for meeting this criteria in accordance with details in Applicant’s as-filed specification ¶ 120 that lists an appliance but gives no special stipulation or limitation on any requirements an appliance must meet in order to be considered to have a generally fixed rate of gas consumption.

As to claim 10: Lines 7-8 recite in part “a generally fixed-rate of gas consumption” and accordingly is also rejected under 35 U.S.C. 112(b) for reasons similar to claim 1 for the reasons noted above but not repeated here for brevity.

As to claim 16: Line 15 recites in part “a generally fixed-rate of gas consumption” and accordingly is also rejected under 35 U.S.C. 112(b) for reasons similar to claims 1 and 10 for the reasons noted above but not repeated here for brevity.

As to claims 2-9, 11-15, and 17-20: Each of said claims depends ultimately from one of claims 1, 10, or 16 and accordingly each is also rejected under 35 U.S.C. 112(b) at least by virtue of inheriting the indefiniteness from their respective parent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall US PG-PUB 2014/0207392 A1 (hereafter Cornwall), prior art of record as indicated on the IDS filed 31 March 2021, in view of Seehoffer et al. US Pat 10,704,946 B2 (hereafter Seehoffer).
As to claim 1: Cornwall discloses a method, comprising:
obtaining first flowrate information corresponding to gas usage at a service site over a first period of time (see fig. 1 and ¶ 18 regarding the quantity of gas measured by the consumption meter 104);
disaggregating the first flowrate information to determine an expected flowrate associated with each of two or more appliances having a fixed-rate (see the 35 U.S.C. 112 rejection of the instant claim above regarding the interpretation taken regarding “generally” as recited in the claim) of gas consumption (¶ 28 regarding the individual appliances associated with bins that are learned from a rate associated module 122 that has flowrate information for each individual gas consuming appliance);
obtaining second flowrate information corresponding to a second period of time (¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time);
comparing the second flowrate information corresponding to the second period of time to one or more combinations of the expected flowrate associated with each of the two or more appliances (¶ 31 and 32; the second flowrate information corresponding to the second period of time is compared to an expected flowrate that is shown on the chart disclosed and noted in ¶ 16 which notes that two or more appliance such as a water heater and a gas furnace may be consuming more gas than was normal at an earlier time).
Cornwall does not explicitly teach:
determining, based on the comparison, that gas piping or a gas meter at the service site is not appropriately sized;
generating a notification based, at least in part, on the determining; and
transmitting the notification to another device.
Seehoffer teaches determining, based on a comparison, that a meter at a service site is not appropriately sized (col. 4, lines 41-62; when the flow through the meter is checked, there is a comparison between an expected flow and a measured flow and an alarm signal can be sent to a utility that the installed meter is not the correct size);
generating a notification based, at least in part, on the determining (col. 4, lines 57-62 regarding the alarm signal that is considered to be a notification that is sent based on the above determination); and
transmitting the notification to another device (col. 4, lines 57-62; the “utility” to which the alarm signal is sent is considered to be another device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornwall by determining, based on a comparison, that gas piping or a gas meter at the service site is not appropriately sized; generating a notification based, at least in part, on the determining; and transmitting the notification to another device because a meter condition of being undersized may be recognized in this manner, such as suggested in col. 5, lines 17-20 of Seehoffer and a meter that is in appropriately sized is advantageous to avoid because of the numerous side effects of such improper sizing, including a loss of revenue for a utility operator or damage to the meter, such as noted in col. 1, lines 40-44. Accordingly, notification of such an inappropriately sized meter can prevent these negative side effects from occurring.

As to claim 2: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein the one or more combinations comprise:
a sum of two or more of the expected flowrates associated with respective appliances of the two or more appliances (see fig. 3 of Cornwall; the one or more combinations comprise a combination of one or more combinations of the expected flowrate associated with each of the two or more appliances 312 as disclosed in ¶ 43 and 44).

As to claim 3: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein at least one of the two or more appliances having fixed-rate gas consumption (see the above 35 U.S.C. 112 rejection of the instant claim which interprets “generally fixed-rate gas consumption” as being equivalent to “fixed-rate gas consumption”) is a gas hot water tank (308 of Cornwall; see ¶ 41).

As to claim 4: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein the comparing comprises calculating a difference between:
the second flowrate information corresponding to the second period of time (¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time); and
the one or more combinations of the expected flowrate associated with each of the two or more appliances (the sum of the one or more combinations of the expected flowrate associated with each of the two or more appliances are compared to another because such a comparison occurs as disclosed in Seehoffer col. 4, lines 41-62 and the one or more combinations of the expected flowrate are associated with two or more appliances as already disclosed in Cornwall ¶ 43 and 44).

As to claim 5: Cornwall as modified by Seehoffer teaches all of the limitations of the claimed invention as described above regarding claim 1, including:
disaggregating the first flowrate information (see Cornwall ¶ 28 regarding the individual appliances associated with bins that are learned from a rate associated module 122 that has flowrate information for each individual gas consuming appliance) to determine the expected flowrate associated with each of the two or more appliances (see Cornwall ¶ 31 and 32; the second flowrate information corresponding to the second period of time is compared to an expected flowrate that is shown on the chart disclosed and noted in ¶ 16 which notes that two or more appliance such as a water heater and a gas furnace may be consuming more gas than was normal at an earlier time), but does not explicitly teach:
	wherein disaggregating the first flowrate information to determine the expected flowrate associated with each of the two or more appliances comprises:
	excluding flowrates associated with appliances that have variable gas flowrates.
	Another example disclosed in Cornwall teaches that calculations of expected flowrates associated with each of two or more appliances may exclude flowrates associated with appliances that have variable gas flowrates (see Cornwall ¶ 48 which notes that variable gas consuming loads may be excluded in gas consumption calculations).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cornwall as modified by Seehoffer such that disaggregating the first flowrate information to determine the expected flowrate associated with each of the two or more appliances comprises excluding flowrates associated with appliances that have variable gas flowrates because the gas consumption may be considered by a rate association module to be too volatile to determine a proper range for the variable gas flowrate information, such as suggested in Cornwall ¶ 48.

	As to claim 6: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein obtaining the first flowrate information (see Cornwall fig. 1 and ¶ 18 regarding the quantity of gas measured by the consumption meter 104) and obtaining the second flowrate information (see Cornwall ¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time) comprises:
	obtaining the second flowrate information after a threshold period of time has elapsed following obtaining the first flowrate information (because the second flowrate information is obtained after a period of time has occurred between originally allocating of the bins to track different gas flow rates is originally assigned and then later re-allocated as disclosed in Cornwall ¶ 31, the time period between obtaining each of these two flowrate information is considered to be a threshold period of time because there is no further recited specific limitation on what period of time must constitute such a threshold).

	As to claim 7: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein aspects of the method are performed at a computing device at the service site (¶ 18 of Cornwall; because the utility data collection device is disclosed as being part of a smart utility gas meter and includes components to carry out steps at a computing device such as noted in ¶ 23, aspects of the method are considered to be performed at the service site because such a gas meter is located at the service site).

	As to claim 8: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein aspects of the method are performed at a computing device that is remote from the service site (¶ 38 of Cornwall; aspects of the method may be performed at a computing device that is remote from the service site because various computing components, such as rate measuring module 120 and rate association module 122 that are part of the disclosed processing environment 208 may be located at a utility company central office as noted).

	As to claim 9: Cornwall as modified by Seehoffer teaches the method of claim 1, wherein the notification (Seehoffer col. 4, lines 55-61) comprises a recommendation to upgrade a service at the service site (because the alarm signal is sent to the utility as noted in Seehoffer col. 4, lines 55-61 regarding the sizing being incorrect, the alarm itself is considered to comprise upgrading a service at the service site because such an alarm does nothing unless it notifies a user/operator of the condition to allow for remedial steps to be taken in response to said alarm - accordingly, a person having ordinary skill in the art would be aware that such an alarm is considered to be notifying said person of a need for upgrade of service at the service site), and wherein the method additionally comprises:
	upgrading the service at the service site to provide a greater gas flowrate than an original service at the service site, wherein the upgrading comprises changing at least one of a pipe size of incoming gas or a meter size at the service site (because a person having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the alarm associated with an improper sizing [Seehoffer col. 4, lines 55-61] necessitates remedial action and said person also would be aware that flowrate is responsive to pipe size [see, for example, Natural Gas Pipes - Low Pressure Capacities vs. Size (engineeringtoolbox.com) - Engineering ToolBox, (2005). Natural Gas Pipes - Low Pressure Capacities vs. Size. [online] Available at: https://www.engineeringtoolbox.com/natural-gas-pipe-sizing-d_826.html], upgrading the service is considered to be upgrading the pipe size at the service site in order to take the required remedial step to resolve the improper sizing condition which the alarm notifies a user/operator of as noted above).

	As to claim 10: Cornwall discloses one or more computer-readable media (106; see ¶ 33) storing computer-executable instructions that, when executed by one or more processors (see ¶ 34 regarding the stored program modules), configure a computing device to perform acts comprising:
obtaining first flowrate information corresponding to gas usage at a service site over a first period of time (see fig. 1 and ¶ 18 regarding the quantity of gas measured by the consumption meter 104);
disaggregating the first flowrate information to determine an expected flowrate associated with each of two or more appliances having a fixed-rate (see the 35 U.S.C. 112 rejection of the instant claim above regarding the interpretation taken regarding “generally” as recited in the claim) of gas consumption (¶ 28 regarding the individual appliances associated with bins that are learned from a rate associated module 122 that has flowrate information for each individual gas consuming appliance);
obtaining second flowrate information corresponding to a second period of time (¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time);
comparing the second flowrate information corresponding to the second period of time to one or more combinations of the expected flowrate associated with each of the two or more appliances (¶ 31 and 32; the second flowrate information corresponding to the second period of time is compared to an expected flowrate that is shown on the chart disclosed and noted in ¶ 16 which notes that two or more appliance such as a water heater and a gas furnace may be consuming more gas than was normal at an earlier time).
Cornwall does not explicitly teach:
determining, based on the comparison, that gas piping or a gas meter at the service site is not appropriately sized;
generating a notification based, at least in part, on the determining; and
transmitting the notification to another device.
Seehoffer teaches determining, based on a comparison, that a meter at a service site is not appropriately sized (col. 4, lines 41-62; when the flow through the meter is checked, there is a comparison between an expected flow and a measured flow and an alarm signal can be sent to a utility that the installed meter is not the correct size);
generating a notification based, at least in part, on the determining (col. 4, lines 57-62 regarding the alarm signal that is considered to be a notification that is sent based on the above determination); and
transmitting the notification to another device (col. 4, lines 57-62; the “utility” to which the alarm signal is sent is considered to be another device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornwall by determining, based on a comparison, that gas piping or a gas meter at the service site is not appropriately sized; generating a notification based, at least in part, on the determining; and transmitting the notification to another device because a meter condition of being undersized may be recognized in this manner, such as suggested in col. 5, lines 17-20 of Seehoffer and a meter that is in appropriately sized is advantageous to avoid because of the numerous side effects of such improper sizing, including a loss of revenue for a utility operator or damage to the meter, such as noted in col. 1, lines 40-44. Accordingly, notification of such an inappropriately sized meter can prevent these negative side effects from occurring.

As to claim 11: Cornwall as modified by Seehoffer teaches all of the limitations of the claimed invention as described above regarding claim 10, including:
disaggregating (see Cornwall ¶ 28 regarding the individual appliances associated with bins that are learned from a rate associated module 122 that has flowrate information for each individual gas consuming appliance), but does not explicitly teach:
	wherein the disaggregating comprises:
	excluding flowrates associated with appliances that have variable gas flowrates.
	Another example disclosed in Cornwall teaches that calculations of expected flowrates associated with each of two or more appliances may exclude flowrates associated with appliances that have variable gas flowrates (see Cornwall ¶ 48 which notes that variable gas consuming loads may be excluded in gas consumption calculations).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cornwall as modified by Seehoffer such that disaggregating comprises excluding flowrates associated with appliances that have variable gas flowrates because the gas consumption may be considered by a rate association module to be too volatile to determine a proper range for the variable gas flowrate information, such as suggested in Cornwall ¶ 48.

	As to claim 12: Cornwall as modified by Seehoffer teaches one or more computer-readable media as recited in claim 10, wherein the disaggregating comprises:
	identifying all single-appliance baseline flowrates of fixed-rate gas appliances operating at the service site (see Cornwall ¶ 44 which notes that each appliance operating at the service site has its baseline flowrate accounted for and identified).

	As to claim 13: Cornwall as modified by Seehoffer teaches one or more computer-readable media as recited in claim 10, wherein the second flowrate information does not match flowrates of any combinations of the two or more appliances (see Seehoffer col. 4, lines 44-50; when an expected flow amount does not match a measured amount, an alarm occurs as further noted in Seehoffer col. 4, lines 56-61 and such a situation arises when the expected flow rate of a utility does not match the measured one such as could occur when the meter is not the correct size such as noted therein).

	As to claim 14: Cornwall as modified by Seehoffer teaches one or more computer-readable media as recited in claim 10, wherein the comparing identifies a combination of appliances having a combined flowrate of gas that is greater than all flowrates included in the second flowrate information (see Cornwall ¶ 44 in view of Seehoffer col. 4, lines 56-61; a combination of appliances having a combined flowrate of gas greater than all flowrates included in the second flowrate information may occur when the measured rate exceeds an expected maximum flow, such as would be expected to occur if all appliances were using the maximum amount of gas consumption - such a condition could be indicative of the meter size being incorrect as noted in the cited passage of Seehoffer).

	As to claim 15: Cornwall as modified by Seehoffer teaches one or more computer-readable media as recited in claim 10, wherein the comparing comprises calculating a difference between:
	the second flowrate information corresponding to the second period of time (see Cornwall ¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time); and
	the one or more combinations of the expected flowrate associated with each of the two or more appliances (the sum of the one or more combinations of the expected flowrate associated with each of the two or more appliances are compared to another because such a comparison occurs as disclosed in Seehoffer col. 4, lines 41-62 and the one or more combinations of the expected flowrate are associated with two or more appliances as already disclosed in Cornwall ¶ 43 and 44).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh US PG-PUB 2021/0392604 A1 (hereafter Deshmukh) in view of Cornwall US PG-PUB 2014/0207392 A1 (hereafter Cornwall), prior art of record as indicated on the IDS filed 31 March 2021 and Seehoffer et al. US Pat 10,704,946 B2 (hereafter Seehoffer).
As to claim 16: Deshmukh discloses a system comprising:
a metering device to meter gas usage (210; see fig. 7 and ¶ 87) at a service point (fig. 7; the service point is considered to be the premises 720 described in ¶ 88) and to send data (¶ 87 notes that the meter 210 reports consumption data to headend system 220); and
a headend (220; ¶ 87) to receive the data (¶ 87 regarding the headend 220 receiving data sent consumption data by a meter 210), wherein the data comprises:
consumption data (¶ 87); and
timing data indicating duration of a plurality of time intervals of the metering device, indicating measurement of a unit volume of gas (¶ 87 regarding the consumption data according to established time intervals).

Deshmukh does not explicitly teach:
obtaining first flowrate information corresponding to gas usage at a service site over a first period of time;
disaggregating the first flowrate information to determine an expected flowrate associated with each of two or more appliances having a fixed-rate of gas consumption;
obtaining second flowrate information corresponding to a second period of time;
comparing the second flowrate information corresponding to the second period of time to one or more combinations of the expected flowrate associated with each of the two or more appliances.

Cornwall teaches:
obtaining first flowrate information corresponding to gas usage at a service site over a first period of time (see fig. 1 and ¶ 18 regarding the quantity of gas measured by the consumption meter 104);
disaggregating the first flowrate information to determine an expected flowrate associated with each of two or more appliances having a fixed-rate (see the 35 U.S.C. 112 rejection of the instant claim above regarding the interpretation taken regarding “generally” as recited in the claim) of gas consumption (¶ 28 regarding the individual appliances associated with bins that are learned from a rate associated module 122 that has flowrate information for each individual gas consuming appliance);
obtaining second flowrate information corresponding to a second period of time (¶ 31 regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time);
comparing the second flowrate information corresponding to the second period of time to one or more combinations of the expected flowrate associated with each of the two or more appliances (¶ 31 and 32; the second flowrate information corresponding to the second period of time is compared to an expected flowrate that is shown on the chart disclosed and noted in ¶ 16 which notes that two or more appliance such as a water heater and a gas furnace may be consuming more gas than was normal at an earlier time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deshmukh by obtaining first flowrate information corresponding to gas usage at a service site over a first period of time; disaggregating the first flowrate information to determine an expected flowrate associated with each of two or more appliances having a fixed-rate of gas consumption; obtaining second flowrate information corresponding to a second period of time; and comparing the second flowrate information corresponding to the second period of time to one or more combinations of the expected flowrate associated with each of the two or more appliances because such a modification can provide a user with real time information of utility consumption while also providing individual utility consumption information such as noted in Cornwall ¶ 13 and 14 and this information can in turn be utilized to determine whether an appliance is a state of consuming an abnormal amount of the utility which could be indicative of an abnormal operating condition, such as suggested further in Cornwall ¶ 16.

Deshmukh as modified by Cornwall does not explicitly teach:
the timing data indicating duration of a plurality of time intervals between switch closures of the metering device, wherein each switch closure indicates measurement of a unit volume of gas;
determining, based on the comparison, that gas piping or a gas meter at the service site is not appropriately sized;
generating a notification based, at least in part, on the determining; and
transmitting the notification to another device.

Seehoffer teaches:
the timing data indicating duration of a plurality of time intervals between switch closures of the metering device, wherein each switch closure indicates measurement of a unit volume of fluid (col. 4, lines 13-31);
determining, based on a comparison, that a meter at a service site is not appropriately sized (col. 4, lines 41-62; when the flow through the meter is checked, there is a comparison between an expected flow and a measured flow and an alarm signal can be sent to a utility that the installed meter is not the correct size);
generating a notification based, at least in part, on the determining (col. 4, lines 57-62 regarding the alarm signal that is considered to be a notification that is sent based on the above determination); and
transmitting the notification to another device (col. 4, lines 57-62; the “utility” to which the alarm signal is sent is considered to be another device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Deshmukh as modified by Cornwall such that the timing data indicates duration of a plurality of time intervals between switch closures of a metering device, wherein each switch closure indicates measurement of a unit volume of gas because the time intervals of switching in a metering device is an art recognized means of measuring a quantity of consumption and reporting this amount such as suggested in Seehoffer col. 4, lines 25-39. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Deshmukh as modified by Cornwall and by determining, based on a comparison, that gas piping or a gas meter at the service site is not appropriately sized; generating a notification based, at least in part, on the determining; and transmitting the notification to another device because a meter condition of being undersized may be recognized in this manner, such as suggested in col. 5, lines 17-20 of Seehoffer and a meter that is in appropriately sized is advantageous to avoid because of the numerous side effects of such improper sizing, including a loss of revenue for a utility operator or damage to the meter, such as noted in col. 1, lines 40-44. Accordingly, notification of such an inappropriately sized meter can prevent these negative side effects from occurring.

As to claim 17: Deshmukh as modified by Cornwall and Seehoffer teaches the system of claim 16, wherein disaggregating gas usage at the service point comprises:
identifying flowrates of all appliances having fixed-flowrates of gas operating at the service point (fig. 3 of Cornwall and see ¶ 41 which notes that constant rate of consumption appliances are accounted for therein as opposed to variable consumption appliances such as depicted in fig. 4 and disclosed in ¶ 46).

As to claim 18: Deshmukh as modified by Cornwall and Seehoffer teaches the system of claim 16, wherein the comparing comprises:
comparing the second flowrate information (¶ 31 of Cornwall regarding the re-allocating of bins to track different gas flow rates; this measurement is considered to be obtaining second flowrate information corresponding to a second period of time) to a sum of flowrates associated with all fixed-rate appliances identified by the disaggregation (see fig. 3 of Cornwall and details in ¶ 40 and 41; because each of the constant rate of consumption appliances are plotted against the individual disaggregated flows as depicted in the figure and this value is compared to an expected amount as noted in ¶ 16, there is considered to be a comparison of the second flowrate information to a sum of flowrates associated with all fixed-rate appliances identified by disaggregation such as disclosed in ¶ 43 and 44).

As to claim 19: Deshmukh as modified by Cornwall and Seehoffer teaches the system of claim 16, wherein the comparing comprises:
determining that the second flowrate information does not match flowrates associated with any combination of fixed-rate appliances identified by the disaggregation (see Seehoffer col. 4, lines 44-50; when an expected flow amount does not match a measured amount, an alarm occurs as further noted in Seehoffer col. 4, lines 56-61 and such a situation arises when the expected flow rate of a utility does not match the measured one such as could occur when the meter is not the correct size such as noted therein).

As to claim 20: Deshmukh as modified by Cornwall and Seehoffer teaches the system of claim 16, wherein the determining that gas piping or the gas meter at the endpoint are not appropriately sized comprises:
determining that one or more of the gas piping or the gas meter at the service site is too small for the service point (see Seehoffer col. 4, lines 44-50; when an expected flow amount does not match a measured amount, an alarm occurs as further noted in Seehoffer col. 4, lines 56-61 and such a situation arises when the expected flow rate of a utility does not match the measured one such as could occur when the meter is not the correct size such as noted therein and accordingly is considered to determine whether the gas piping or gas meter is too small because flowrates are indicative of piping sizes such as noted in, e.g. Natural Gas Pipes - Low Pressure Capacities vs. Size (engineeringtoolbox.com) - Engineering ToolBox, (2005). Natural Gas Pipes - Low Pressure Capacities vs. Size. [online] Available at: https://www.engineeringtoolbox.com/natural-gas-pipe-sizing-d_826.html], and accordingly a person having ordinary skill in the art would recognize that such a flowrate condition could be indicative of such an a too small piping or meter size condition).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855